DETAILED ACTION
1.	The Amendment filed 08/19/2022 has been entered. Claims 1, 3-12 & 17-19 in the application remain pending and are currently being examined. Claims 1, 3-12 & 17-18 were amended. Claims 2 & 13-16 were cancelled. Claim 19 remains withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 05/24/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under 35 U.S.C. 112(b), of claims 1-18 are withdrawn per cancellation of claims 2 & 13-16 and amendments of claims 1, 3-12 & 17-18.

5.	The claim rejections under pre-AIA  35 U.S.C. 102(b) as anticipated by Wang et al. (CN 206229594 U) of claims 1-18 are withdrawn per cancellation of claims 2 & 13-16 and amendments of claims 1.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 1, 3-12 & 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 206229594 U) hereinafter Wang in view of Wu (CN 208742926 U) hereinafter Wu.
	As regards to claim 1, Wang discloses a gluing device (abs; fig 1-2), comprising:
a glue tube 2 (abs; [0026]-[0027]; fig 1-2); 
a connector 42 (abs; [0028]-[0032]; fig 1-2) comprising: 
a connector body (structure forming connector 42) (abs; [0008]-[0013]; [0028]-[0032]; fig 1-2); 
a first connecting head 22 (abs; [0008]-[0013]; [0028]-[0032]; fig 1-2); 
a second connecting head 421 (abs; [0008]-[0013]; [0028]-[0032]; fig 1-2); and
a third connecting head 3 (abs; [0008]-[0013]; [0028]-[0032]; fig 1-2);
a needle unit 41 (abs; [0028]; [0031]-[0032]; fig 1-2); and 
a locking element 43 (abs; [0028]; [0031]-[0032]; fig 1-2); and 
an angle adjustment block 422 (abs; [0008]-[0013]; [0017]; [0028]-[0033]; fig 1-2),
wherein, the connector 42 is positioned between the glue tube 2 and the needle unit 41, the first connecting head 22 is positioned at an end of the connector 42 body close to the glue tube 2, the second connecting head 421 is positioned at an end of the connector 42 body close to the needle unit 41, the first connecting head 22 is connected to the glue tube 2, and the second connecting head 421 is connected to the needle unit 41, the third connecting head 3 is positioned above and between and connected to the first connecting head 22 and the second connecting head 421 in a vertical direction, the locking element 43 is sleeved on an interconnection region of the connector 42 and the needle unit 41, the needle unit 41 is detachable connected to the connector 42 by the locking element 43, wherein the glue tube 2, the connector 42, and the needle unit 41 communicate with each other to form a glue channel (see fig 1-2) in the gluing device, the angle adjustment block 422 is positioned between the third connecting head 3 and the connector 42 body, the angle adjustment block 422 is defined a cavity (passage of 42) connecting to the glue channel(abs; [0008]-[0013]; [0017]; [0028]-[0033]; fig 1-2), however Wang does not disclose a central axis of the third connecting head is deflected with respect to a central axis of the connector body by an acute angle.
Wu discloses a gluing device (abs; fig 1-3), comprising a ball-head interface 141 (i.e. angle adjustment block allowing a central axis of the third connecting head is deflected with respect to a central axis of the connector body by an acute angle) provided with a cavity in communication with the glue flow channel, the ball-head interface 141 being used to form an acute angle between the spout and the body (abs; pg 2-4; fi 1-3; clm 1). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a ball-head interface 141 (i.e. angle adjustment block allowing a central axis of the third connecting head is deflected with respect to a central axis of the connector body by an acute angle) provided with a cavity in communication with the glue flow channel, the ball-head interface 141 being used to form an acute angle between the spout and the body in the device of Wang, because Wu teaches the use of a ball-head interface 141 (i.e. angle adjustment block allowing a central axis of the third connecting head is deflected with respect to a central axis of the connector body by an acute angle) provided with a cavity in communication with the glue flow channel, the ball-head interface 141 being used to form an acute angle between the spout and the body for adjusting the angle of the glue dispensing head (abs; pg 2-4; fi 1-3; clm 1).
As regards to claim 3, Wang discloses a gluing device (abs; fig 1-2), wherein the glue tube 2 comprises: a tube body 21; a body cavity (internal space housing glue, see fig 1-2) defined in the tube body 21; a tube connecting head 6+12+23+431 positioned at an end of the tube body 21; and a connect cavity (internal space housing glue and of which glue flows, see fig 1-2) defined in the tube connecting head 6+12+23+431, wherein the connect cavity (internal space housing glue and of which glue flows, see fig 1-2) and the body cavity (internal space housing glue, see fig 1-2) are connected to each other (see fig 1-2), the first connecting head 22 and the tube connecting head 6+12+23+431 are connected to each other (abs; [0008]-[0013]; [0028]-[0032]; fig 1-2).
As regards to claim 4, Wang discloses a gluing device (abs; fig 1-2), wherein the first connecting head 22 and the tube connecting head 6+12+23+431 are connected to each other by screw threads (abs; [0028]-[0032]; fig 1-2).
As regards to claim 5, Wang discloses a gluing device (abs; fig 1-2), wherein a fixing groove 433 is arranged in the tube connecting head 6+12+23+431, the first connecting head 22 is placed in contact with the fixing groove 433 and connects to the tube connecting head 6+12+23+431 by interference fit (abs; [0008]-[0013]; [0028]-[0032]; fig 1-2).
As regards to claim 6, Wang discloses a gluing device (abs; fig 1-2), wherein an external dimension (width) of the first connecting head 22 exceeds ( see fig 1-2) an internal dimension (width) of the fixing groove 433 (abs; [0028]-[0032]; fig 1-2).
As regards to claim 7, Wang discloses a gluing device (abs; fig 1-2), wherein the tube connecting head 6+12+23+431 is made of at least one of plastic and rubber ([0017]; [0033]; fig 1-2).
As regards to claim 8, Wang discloses a gluing device (abs; fig 1-2), wherein the needle unit 41 comprises a rubber head 5 sealing the cylinder and a needle (see fig 1-2), the rubber head 5 and the needle (see fig 1-2) are connected to each other, the rubber head 5 is sleeved on top of the second connecting head 421 (abs; [0008]-[0013]; [0017]; [0028]-[0033]; fig 1-2).
As regards to claim 9, Wang discloses a gluing device (abs; fig 1-2), wherein the locking element 43 comprises: a locking body 432, a locking sidewall (internal+external sidewalls of locking element 43), a first through hole (opening passage of 43 at exit of 42); and a second through hole (exit passage of 43), wherein the locking sidewall (internal+external sidewalls of locking element 43) is positioned on one end of the locking body 432, the first through hole (opening passage of 43 at exit of 42) is connected to the locking sidewall (internal+external sidewalls of locking element 43), and the second through hole (exit passage of 43) is connected to the locking body 432, the first through hole (opening passage of 43 at exit of 42) and the second through hole (exit passage of 43) are coaxial, an internal dimension (width) of the first through hole (opening passage of 43 at exit of 42) exceeds an external dimension (thickness of structure) of the third connecting head 3, and is smaller than the external dimension of the second through hole (exit passage of 43), the rubber head 5 is positioned in contact with first through hole (opening passage of 43 at exit of 42), and the third connecting head 3 is positioned in contact with the second through hole (exit passage of 43), and is movably connected to the locking element 43 (abs; [0008]-[0013]; [0017]; [0028]-[0033]; fig 1-2).
As regards to claim 10, Wang discloses a gluing device (abs; fig 1-2), wherein a limiting block 13 is positioned on an outer wall of the rubber head 5, and the limiting block 13 is positioned in contact with the second through hole (exit passage of 43) and connected to the locking sidewall (internal+external sidewalls of locking element 43) ([0025]-[0033]; fig 1-2).
As regards to claim 11, Wang discloses a gluing device (abs; fig 1-2), wherein an external thread is arranged on an outer wall of the third connecting head 3, an internal thread matching the external thread is arranged on an inner wall of the limiting block 13 connected with the second through hole (exit passage of 43), the locking element 43 is fixed on the connector 42 and connected with the internal thread and the external thread (abs; [0008]-[0013]; [0017]; [0028]-[0033]; fig 1-2).
As regards to claim 12, Wang discloses a gluing device (abs; fig 1-2), wherein a buffer cavity (passage between 23) is formed between the locking sidewall (internal+external sidewalls of locking element 43) and the third connecting head 3 ([0030]-[0032]; fig 1-2).
As regards to claim 17, Wang discloses a gluing device (abs; fig 1-2), wherein at least one bulge 12 part is arranged on the outside of the connector 42, each of the at least one bulge part 12 is between the locking element 43 and the glue tube 2 ([0025]-[0032]; fig 1-2).
As regards to claim 18, Wang discloses a gluing device (abs; fig 1-2), wherein the at least one bulge part 12 is ring-shaped (see fig 1-2) disposed around an outer wall (see fig 1-2) of the connector 42 ([0025]-[0032]; fig 1-2).

Response to Arguments
8. 	Applicant should have relisted withdrawn claim 19, rather than deleting/not listing claim 19, in the listing of claims presented with this amendment. 

9.	Applicant's arguments filed 08/19/2022 have been fully considered but are rendered moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717